Citation Nr: 1624369	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic tension headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1980 to July 2000.  Her awards and decorations include the Air force Commendation Medal with 3 devices, Meritorious Service Medal with 1 device, Air Force Longevity Service Award with 4 devices, Air Force Training Ribbon, Southwest Asia Service Medal with 1 device, Air Force Overseas Long Tour Ribbon, National Defense Service Medal, NCO Professional Military Education Ribbon with 1 device, Air Force Outstanding Unit Award with 2 devices, Air Force Good Conduct Medal with 5 devices, and the Overseas Short Tour Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal consists of a paper claims file and documents in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains the Veteran's appellate brief.  Virtual VA contains the VA treatment records, and other irrelevant or duplicative records.  


FINDINGS OF FACT

For the entire period on appeal, the evidence is at least evenly balanced as to whether the Veteran's service-connected tension headaches most nearly approximate frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria are met to establish a 50 percent evaluation for the Veteran's tension headaches.  U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a); Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for migraine headaches.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required as the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for migraine headaches.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.

The Board notes that the Veteran was also afforded VA examinations April 2010 and January 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the January 2012 VA examination is adequate to decide this case, as it was predicated on a review of the Veteran's medical history, and it addressed the rating criteria that are relevant to rating the disability in this case. 

Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted. See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's tension headaches have been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8199 - 8100.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the tension headaches have been rated by analogy, using the criteria for migraines under Diagnostic Code 8100. 

Under that diagnostic code, migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2015).

Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent rating for her tension headaches.  The Board notes that the evidence of record, to include the Veteran's and her Husband's lay testimony, shows that she has experienced headaches multiple times per month or on a weekly basis.

The Veteran was afforded a VA examination in April 2010 in connection with her claim.  At that time, the Veteran stated that she had daily dull headaches to the occipital region that radiated to the front.  She then went on to indicate that she gets weekly migraine headaches that last for 2-3 hours.  The examiner stated that the headaches were not prostrating in nature, but did note that Veteran has rested in her car because of her headaches.  The Board notes, that the examiner did not address the Veteran's statements that her headaches are so severe that at times she is incapacitated for several hours at a time.  See February 2010 statement in support of claim.  Additionally, the examiner did not address the Veteran's husband's statement that she would come home once or twice a week and have to lie down to help relieve her pain.  See January 2010 correspondence.  Given the above lay statements, which the Board finds competent and credible, the Board notes that examiner did not indicate why she believed that the Veteran's headaches were not prostrating.  Thus, the Board finds the April 2010 examination to be of limited probative value regarding the evaluation of the Veteran's headaches.

The Veteran underwent a second VA examination in January 2012.  At that time, the Veteran reported having "bad" headaches 3-5 days per month that last 12 hours or more in duration.  The examiner indicated that the symptoms of the Veteran's headache pain includes constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain that worsens with physical activity, pain that increases with bending over, and that the Veteran has non-headache symptoms such as sensory changes.  The examiner reported that the Veteran did have prostrating attacks of headache pain, and noted that they occur more frequently than once per month.  The examiner further reported that the Veteran's headaches affect her ability to work, noting that the Veteran indicated that she has missed 4 to 5 days of work in the past 12 months due to headaches.  She also reported that her productivity and concentration are negatively impacted as a result of her headaches.  The Veteran also reported having to use a head set at work to answer phones as bending her neck to hold the phone on her shoulder would precipitate a headache.  

Moreover, the Veteran also submitted a log reflecting the times that her headaches forced her to lay down for at least an hour.  In that log, the Veteran indicated multiple times per month where she did not go into work, left work early, or laid down at work because of her headaches.  It appears that the log was based on the Veteran's 2011 headaches.  In addition to the log, the Veteran through her representative, submitted her payroll records and indicated that she has missed 13 hours of work in 10 months in 2012 due to her headaches.  Specifically, she stated that she missed 1 entire day of work and left work early on two occasions due to her headaches.  See October 2012 payroll records.

The Veteran also submitted a statement from her husband regarding her headaches.  He stated that he recalls several instances in the last few years of the Veteran's 20-year enlistment where she had to leave or miss work due to a headache.  See January 2010 statement.

After careful review, the Board finds that the, January 2012 VA examination, the Veteran's lay statements, and her husband's lay statements demonstrate that her headaches more nearly approximate the criteria for a 50 percent evaluation.  In making this determination, the Board notes that the occurrence of weekly headaches is very frequent.  The evidence of record also shows that the Veteran must often lie down and call in sick from work when these headaches occur.  Thus, the Board finds that the Veteran does have completely prostrating and prolonged attacks.  

In addition, the Board finds that the Veteran's frequent, completely prostrating and prolonged attacks are productive of severe economic inadaptability.  Although the Veteran is capable of employment, the Board notes that "economic inadaptability" does not mean unemployability.  The January 2012 VA examiner opined that the Veteran's headache condition impacts her ability to work.  In so finding, the examiner noted that the Veteran's headache caused her to miss 4-5 days of work in the past 12 months.  Moreover, as discussed above, the Veteran has stated that she had to miss work, or leave work early on multiple occasions because of her headaches.

In summary, the Board finds that the Veteran's January 2012 VA examination, her statements, and her husband's statements are more probative than the April 2010 VA examination.  As such, and resolving all doubt in the favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent evaluation under Diagnostic Codes 8199-8100.

The Board notes that a 50 percent evaluation is the maximum schedular evaluation available under Diagnostic Codes 8199-8100.  Consequently, a rating in excess of 50 percent cannot be assigned.  The Board also finds that there are no other potentially applicable diagnostic codes.  Indeed, Diagnostic Code 8100 specifically governs the evaluation of the Veteran's disability.  There has also been no assertion that any other diagnostic code is applicable.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headaches are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate her chief complaints and manifestations, including the frequency of her headaches, their debilitating nature, and their effect on her ability to work.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and her representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by her assigned disability rating.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tension headaches under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.






	(CONTINUED ON NEXT PAGE)


Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Indeed, the Veteran has indicated that she is currently employed and can adjust her schedule somewhat to accommodate her health.  See February 2012 statement.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial 50 percent rating, but no higher, for migraine headaches is granted for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.   


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


